
	
		I
		111th CONGRESS
		1st Session
		H. R. 2883
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Oberstar, Mr. Filner, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide for security at wastewater treatment works, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wastewater Treatment Works Security
			 Act of 2009.
		2.Wastewater
			 treatment works securityTitle
			 II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is
			 amended by adding at the end the following:
			
				222.Wastewater
				treatment works security
					(a)Assessment of
				treatment works vulnerability
						(1)In
				generalEach owner or operator of a treatment works that stores
				or uses a substance of concern in quantities deemed by the Administrator to
				pose a security risk shall conduct a vulnerability assessment of its treatment
				works.
						(2)Vulnerability
				assessments
							(A)DefinitionIn
				this section, the term vulnerability assessment means an
				assessment of the vulnerability of a treatment works to intentional actions
				that may—
								(i)substantially
				disrupt the ability of the treatment works to safely and reliably operate;
				or
								(ii)have a
				substantial adverse effect on critical infrastructure, public health or safety,
				or the environment.
								(B)ReviewA
				vulnerability assessment shall include an identification of the vulnerability
				of the treatment works’—
								(i)facilities,
				systems, and devices used in the storage, treatment, recycling, or reclamation
				of municipal sewage or industrial wastes;
								(ii)intercepting
				sewers, outfall sewers, sewage collection systems, and other constructed
				conveyances under the control of the owner or operator of the treatment
				works;
								(iii)electronic,
				computer, and other automated systems;
								(iv)pumping, power,
				and other equipment;
								(v)use, storage, and
				handling of various chemicals; and
								(vi)operation and
				maintenance procedures.
								(C)Site security
				planA vulnerability
				assessment shall include a site security plan to identify specific security
				enhancements, including procedures, countermeasures, or equipment that the
				owner or operator of a treatment works will implement or utilize to reduce the
				vulnerabilities identified through the review under subparagraph (B) (including
				the identification of the extent to which implementation or utilization of such
				security enhancements may impact the operations of the treatment works in
				meeting the goals and requirements of this Act).
							(D)Guidelines
								(i)In
				generalNot later than December 31, 2009, the Administrator, in
				consultation with the Secretary of Homeland Security, shall develop and publish
				guidelines for carrying out a vulnerability assessment, consistent with this
				section and the goals and requirements of this Act, and shall periodically
				revise such guidelines, as appropriate.
								(ii)Identification
				and evaluation of security enhancementsIn developing the guidelines described in
				clause (i), the Administrator shall—
									(I)identify an array
				of potential security enhancements, including procedures, countermeasures, or
				equipment, that the owner or operator of a treatment works can implement or
				utilize to reduce the vulnerability of the treatment works; and
									(II)include
				information on the potential effectiveness of such security enhancements in
				reducing the vulnerability of the treatment works.
									(iii)Risk-based
				evaluation of treatment works
									(I)In
				generalIn developing the guidelines described in clause (i), the
				Administrator shall develop standards for assigning individual treatment works
				into 4 risk-based classifications.
									(II)Standards for
				risk-based classificationsIn developing such standards, the
				Administrator shall consider—
										(aa)the
				size of the treatment works;
										(bb)the
				proximity of the treatment works to large population centers;
										(cc)the
				potential adverse impacts of an intentional act on the operation of the
				treatment works or on critical infrastructure, public health or safety, or the
				environment; and
										(dd)any
				other factor which the Administrator determines to be appropriate.
										(III)Criteria for
				approvalThe Administrator may assign differing criteria for the
				approval of a vulnerability assessment under paragraph (4) based on the
				risk-based classification of the treatment works.
									(iv)Substance of
				concern
									(I)In
				generalIn developing the guidelines described in clause (i), the
				Administrator, in consultation with the Secretary of Homeland Security, may
				designate any chemical substance as a substance of concern.
									(II)Threshold
				quantityAt the time a substance is designated pursuant to
				subclause (I), the Administrator shall establish by rule a threshold quantity
				for the release or theft of the substance, taking into account the toxicity,
				reactivity, volatility, dispersability, combustibility, and flammability of the
				substance and the amount of the substance which, as a result of the release, is
				known to cause or may be reasonably anticipated to cause death, injury, or a
				substantial adverse effect to critical infrastructure, public health or safety,
				or the environment.
									(III)Consideration
				of existing standardsIn making a determination under subclause
				(I), the Administrator shall take into account appendix A of part 27 of title
				6, Code of Federal Regulations (or any successor regulations).
									(v)Review and
				revision of vulnerability assessmentsIn developing the
				guidelines described in clause (i), the Administrator shall include—
									(I)a process for the
				revision, if necessary, and resubmission of vulnerability assessments for
				treatment works conducted prior to the date of enactment of this section to
				determine whether they meet the requirements of this section; and
									(II)provisions for
				the periodic review of vulnerability assessments and revision of vulnerability
				assessments based on new information provided by the Administrator, in
				consultation with the Secretary of Homeland Security, to the owner or operator
				of the treatment works.
									(3)Certification
				and deadlines
							(A)CertificationEach
				owner or operator of a treatment works referred to in paragraph (1) shall
				certify to the Administrator that a vulnerability assessment has been conducted
				for the treatment works and shall submit to the Administrator a written copy of
				the vulnerability assessment.
							(B)DeadlinesCertifications
				and submissions referred to in subparagraph (A) shall be made prior to—
								(i)December 31, 2010,
				in the case of a treatment works with a treatment capacity of 15,000,000
				gallons per day or greater or that is assigned to the highest risk-based
				classification under the guidelines developed under paragraph (2)(D);
								(ii)June 30, 2011, in
				the case of a treatment works that is assigned to the second highest risk-based
				classification under the guidelines developed under paragraph (2)(D);
								(iii)December 31,
				2011, in the case of a treatment works that is assigned to the third highest
				risk-based classification under the guidelines developed under paragraph
				(2)(D); and
								(iv)June 30, 2012, in
				the case of a treatment works that is assigned to the lowest risk-based
				classification under guidelines developed under paragraph (2)(D).
								(4)Review of
				vulnerability assessments
							(A)In
				generalNot later than 180 days after the date on which the
				Administrator receives a vulnerability assessment under this section, the
				Administrator shall review and approve or disapprove such assessment.
							(B)Disapproval
								(i)In
				generalThe Administrator shall disapprove a vulnerability
				assessment if the Administrator determines that the vulnerability assessment
				does not comply with this section (including guidelines developed under
				paragraph (2)(D)) or implementation of any security enhancement identified
				under paragraph (2)(C) is not consistent with the goals and requirements of
				this Act.
								(ii)Limitation on
				disapprovalThe Administrator
				may not disapprove a vulnerability assessment submitted under this section
				based on the implementation of a particular security enhancement.
								(iii)Provisions of
				notification of disapprovalIf the Administrator disapproves the
				vulnerability assessment under this section, the Administrator shall provide
				the owner or operator of a treatment works a written notification of the
				disapproval that—
									(I)includes a clear
				explanation of deficiencies in the vulnerability assessment;
									(II)provides guidance
				to assist the owner or operator in addressing deficiencies; and
									(III)requires the
				owner or operator to revise the vulnerability assessment to address any
				deficiencies and, by such date as the Administrator determines is appropriate,
				to submit to the Administrator a revised vulnerability assessment.
									(5)Prohibition of
				public disclosure
							(A)In
				generalThe Administrator shall ensure that vulnerability
				assessments (including site security plans) and other security-related
				information, records, and documents are not disclosed except as provided in
				this section.
							(B)Specific
				prohibitionsIn carrying out paragraph (1), the Administrator
				shall ensure that any information contained in the vulnerability assessment is
				not disclosed—
								(i)by
				any Federal agency under section 552 of title 5, United States Code; or
								(ii)under any State
				or local law.
								(C)LimitationNothing
				in this paragraph shall prohibit the sharing of information, as the
				Administrator, in consultation with the Secretary of Homeland Security,
				determines to be appropriate, with State and local government officials
				possessing the necessary security clearances, including law enforcement
				officials and first responders, for the purpose of carrying out this
				section.
							(b)Grants for
				vulnerability assessments, security enhancements, and worker training
				programs
						(1)In
				generalThe Administrator may make grants to a State,
				municipality, or intermunicipal or interstate agency—
							(A)to conduct a
				vulnerability assessment of a publicly owned treatment works;
							(B)to implement
				security enhancements listed in paragraph (2) to reduce vulnerabilities
				identified in an approved vulnerability assessment;
							(C)to implement
				additional security enhancements to reduce vulnerabilities identified in an
				approved vulnerability assessment; and
							(D)to provide for
				security-related training of employees of the treatment works and training for
				first responders and emergency response providers.
							(2)Grants for
				security enhancements
							(A)Preapproved
				security enhancementsThe Administrator may make a grant to an
				applicant under paragraph (1)(B) to implement a security enhancement of a
				treatment works (identified in an approved vulnerability assessment) for 1 or
				more of the following:
								(i)Purchase and
				installation of equipment for access control, intrusion prevention and delay,
				and detection of intruders and hazardous or dangerous substances,
				including—
									(I)barriers, fencing,
				and gates;
									(II)security lighting
				and cameras;
									(III)metal grates,
				wire mesh, and outfall entry barriers;
									(IV)securing of
				manhole covers and fill and vent pipes;
									(V)installation and
				re-keying of doors and locks; and
									(VI)smoke, chemical,
				and explosive mixture detection systems.
									(ii)Security
				improvements to electronic, computer, or other automated systems and remote
				security systems, including controlling access to such systems, intrusion
				detection and prevention, and system backup.
								(iii)Participation in
				training programs and the purchase of training manuals and guidance materials
				relating to security.
								(iv)Security
				screening of employees or contractor support services.
								(B)Additional
				security enhancements
								(i)In
				generalThe Administrator may make grants under paragraph (1)(C)
				to an applicant for additional security enhancements not listed in subparagraph
				(A) that are identified in an approved vulnerability assessment.
								(ii)EligibilityTo
				be eligible for a grant under this subparagraph, an applicant must have an
				approved vulnerability assessment and shall submit an application to the
				Administrator containing such information as the Administrator may
				request.
								(C)Limitation on use
				of fundsGrants under this paragraph may not be used for
				personnel costs or operation or maintenance of facilities, equipment, or
				systems.
							(D)Federal
				shareThe Federal share of the cost of activities funded by a
				grant under paragraph (1) may not exceed 75 percent.
							(c)Technical
				assistance for small publicly owned treatment works
						(1)Security
				assessment and planning assistanceThe Administrator, in
				coordination with the States, may provide technical guidance and assistance to
				small publicly owned treatment works on conducting a vulnerability assessment
				and implementation of security enhancements to reduce vulnerabilities
				identified in an approved vulnerability assessment. Such assistance may include
				technical assistance programs, training, and preliminary engineering
				evaluations.
						(2)Participation by
				nonprofit organizationsThe Administrator may make grants to
				nonprofit organizations to assist in accomplishing the purposes of this
				subsection.
						(3)Small publicly
				owned treatment works definedIn this subsection, the term
				small publicly owned treatment works means a publicly owned
				treatment works that services a population of fewer than 10,000 persons.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated annually to
				the Administrator for fiscal years 2010 through 2014—
						(1)$200,000,000 for
				making grants under subsection (b); and
						(2)$15,000,000 for
				providing technical assistance under subsection (c).
						Such sums
				shall remain available until
				expended..
		
